Citation Nr: 0312697	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission of Mississippi


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for a lower back 
disability.

The veteran provided testimony at a Travel Board Hearing that 
a Veterans Law Judge from the Board chaired at the RO in 
March 2000.  A transcript of that hearing has been made part 
of his record.  In November 2000, the Board remanded the case 
for additional development.  By letter dated in April 2003, 
the Board informed the veteran that the Veterans Law Judge 
who conducted his March 2000 Travel Board Hearing was no 
longer employed by the Board and that, since the law requires 
that that same individual participate in any decision made on 
the claimant's appeal, the veteran had the right to request 
another hearing before another Veterans Law Judge.  The 
veteran initially responded, in April 2003, with a request 
for a Central Office Hearing to be held at the Board's 
headquarters in Washington, D. C.  Accordingly, he was 
scheduled for such type of hearing and was informed by the 
Board, by letter dated in May 2003, that the hearing had been 
scheduled for September 30, 2003.  Twenty days later, the 
Board received a request from the veteran's representative to 
instead have his Board hearing at the RO.


REMAND

As indicated above, the veteran's representative has asked 
that the veteran be scheduled for another Travel Board 
Hearing.  In general, Rule 703 of VA's Rules for Practice 
permits that Board hearings at an RO be scheduled at any time 
from the moment a claimant submits his or her Substantive 
Appeal.  See 38 C.F.R. § 20.703 (2002).  Accordingly, the 
veteran's request must be honored and this case is remanded 
to the RO for the following:

The veteran should be scheduled for a 
hearing before the Board to be held at 
the RO.

The veteran is hereby reminded that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOAQUÍN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




